


110 HR 804 IH: Stealth Lobbyist Disclosure Act of

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 804
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Doggett (for
			 himself, Mr. Ackerman,
			 Mr. Allen,
			 Mr. Andrews,
			 Mr. Becerra,
			 Mr. Blumenauer,
			 Mr. Butterfield,
			 Ms. Carson,
			 Mr. Cleaver,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mr. DeFazio,
			 Mr. Delahunt,
			 Ms. DeLauro,
			 Mr. Edwards,
			 Mr. Emanuel,
			 Mr. Farr, Mr. Filner, Mr.
			 Frank of Massachusetts, Mr.
			 Gonzalez, Mr. Al Green of
			 Texas, Mr. Gene Green of
			 Texas, Mr. Grijalva,
			 Mr. Holt, Mr. Inslee, Mr.
			 Jackson of Illinois, Ms.
			 Kaptur, Mr. Kucinich,
			 Mr. Larson of Connecticut,
			 Ms. Lee, Mr. Levin, Mr. Lewis
			 of Georgia, Mrs. Maloney of New
			 York, Mr. Markey,
			 Ms. Matsui,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. McNulty,
			 Mr. George Miller of California,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Mr. Neal of Massachusetts,
			 Mr. Rodriguez,
			 Ms. Schakowsky,
			 Ms. Slaughter,
			 Mr. Stark,
			 Mr. Tierney,
			 Mr. Udall of New Mexico,
			 Mr. Waxman, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Lobbying Disclosure Act of 1995 to require
		  certain coalitions and associations to disclose their lobbying activities, and
		  to require reporting on a quarterly basis.
	
	
		1.Short titleThis Act may be cited as the
			 Stealth Lobbyist Disclosure Act of
			 2007.
		2.Disclosure of
			 lobbying activities by certain coalitions and associations
			(a)In
			 generalParagraph (2) of section 3 of the Lobbying Disclosure Act
			 of 1995 (2 U.S.C. 1602) is amended to read as follows:
				
					(2)Client
						(A)In
				generalThe term client means any person or entity
				that employs or retains another person for financial or other compensation to
				conduct lobbying activities on behalf of that person or entity. A person or
				entity whose employees act as lobbyists on its own behalf is both a client and
				an employer of such employees.
						(B)Treatment of
				coalitions and associations
							(i)In
				generalExcept as provided in clauses (ii) and (iii), in the case
				of a coalition or association that employs or retains other persons to conduct
				lobbying activities, each of the individual members of the coalition or
				association (and not the coalition or association) is the client. For purposes
				of section 4(a)(3), the preceding sentence shall not apply, and the coalition
				or association shall be treated as the client.
							(ii)Exception for
				certain tax-exempt associationsIn case of an association—
								(I)which is described
				in paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and
				exempt from tax under section 501(a) of such Code, or
								(II)which is
				described in any other paragraph of section 501(c) of the Internal Revenue Code
				of 1986 and exempt from tax under section 501(a) of such Code and which has
				substantial exempt activities other than lobbying with respect to the specific
				issue for which it engaged the person filing the registration statement under
				section 4,
								the
				association (and not its members) shall be treated as the client.(iii)Exception for
				certain members
								(I)In
				generalInformation on a member of a coalition or association
				need not be included in any registration under section 4 if the amount
				reasonably expected to be contributed by such member toward the activities of
				the coalition or association of influencing legislation is less than $1,000 per
				any quarterly period.
								(II)ExceptionIn any case in which information on a
				member of a coalition or association is not included in a registration by
				reason of subclause (I) and that member thereafter makes aggregate
				contributions of more than $1,000 in any quarterly period, the date on which
				the aggregate of such contributions first exceeds $1,000 in such period shall
				be treated as the date of first employment or retention to make a lobbying
				contact for purposes of section 4, and the coalition or association shall amend
				its registration under section 4 to include the information on the
				member.
								(iv)Look-thru
				rulesIn the case of a coalition or association that is treated
				as a client under the first sentence of clause (i)—
								(I)such coalition or
				association shall be treated as employing or retaining other persons to conduct
				lobbying activities for purposes of determining whether any individual member
				thereof is treated as a client under clause (i); and
								(II)information on
				such coalition or association need not be included in any registration under
				section 4 of the coalition or association with respect to which it is treated
				as a client under clause
				(i).
								.
			(b)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply
			 to—
					(A)coalitions and
			 associations listed on registration statements filed under section 4 of the
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) on or after the date of the
			 enactment of this Act; and
					(B)coalitions and
			 associations for whom any lobbying contact is made on or after the date of the
			 enactment of this Act.
					(2)Special
			 ruleIn the case of any coalition or association to which the
			 amendments made by this Act apply by reason of paragraph (1)(B), the person
			 required by such section 4 to file a registration statement with respect to
			 such coalition or association shall file a new registration statement within 30
			 days after the date of the enactment of this Act.
				3.Quarterly filing
			 of lobbying disclosure reports
			(a)Quarterly Filing
			 RequiredSection 5 of the Lobbying Disclosure Act of 1995 (2
			 U.S.C. 1604) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 Semiannual and inserting Quarterly;
					(B)by striking
			 the semiannual period and all that follows through July
			 of each year and insert the quarterly period beginning on the
			 first days of January, April, July, and October of each year;
			 and
					(C)by striking
			 such semiannual period and insert such quarterly
			 period; and
					(2)in subsection
			 (b)—
					(A)in the matter
			 preceding paragraph (1), by striking semiannual report and
			 inserting quarterly report;
					(B)in paragraph (2),
			 by striking semiannual filing period and inserting
			 quarterly period;
					(C)in paragraph (3),
			 by striking semiannual period and inserting quarterly
			 period; and
					(D)in paragraph (4),
			 by striking semiannual filing period and inserting
			 quarterly period.
					(b)Conforming
			 Amendments
				(1)DefinitionSection
			 3(10) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602) is amended by
			 striking six month period and inserting three-month
			 period.
				(2)RegistrationSection
			 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) is amended—
					(A)in subsection
			 (a)(3)(A), by striking semiannual period and inserting
			 quarterly period; and
					(B)in subsection
			 (b)(3)(A), by striking semiannual period and inserting
			 quarterly period.
					(3)EnforcementSection
			 6 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605) is amended in
			 paragraph (6) by striking semiannual period and inserting
			 quarterly period.
				(4)EstimatesSection
			 15 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1610) is amended—
					(A)in subsection
			 (a)(1), by striking semiannual period and inserting
			 quarterly period; and
					(B)in subsection
			 (b)(1), by striking semiannual period and inserting
			 quarterly period.
					(5)Dollar
			 amounts
					(A)Section 4 of the
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) is amended—
						(i)in
			 subsection (a)(3)(A)(i), by striking $5,000 and inserting
			 $2,500;
						(ii)in
			 subsection (a)(3)(A)(ii), by striking $20,000 and inserting
			 $10,000;
						(iii)in
			 subsection (b)(3)(A), by striking $10,000 and inserting
			 $5,000; and
						(iv)in
			 subsection (b)(4), by striking $10,000 and inserting
			 $5,000.
						(B)Section 5 of the
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) is amended—
						(i)in
			 subsection (c)(1), by striking $10,000 and
			 $20,000 and inserting $5,000 and
			 $10,000, respectively; and
						(ii)in
			 subsection (c)(2), by striking $10,000 both places such term
			 appears and inserting $5,000.
						
